[Cite as State v. Olp, 2016-Ohio-3508.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                  :      OPINION

                 Plaintiff-Appellee,            :
                                                       CASE NOS. 2015-A-0033
        - vs -                                  :            and 2015-A-0034

JAMES O. OLP,                                   :

                 Defendant-Appellant.           :


Criminal Appeal from the Ashtabula County Court of Common Pleas, Case Nos. 2014
CR 068 and 2014 CR 069.

Judgment: Affirmed and remanded.


Nicholas A. Iarocci, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047 (For Plaintiff-Appellee).

Thomas Rein, 820 Superior Avenue, Suite 800, Cleveland, OH 44113 (For Defendant-
Appellant).



DIANE V. GRENDELL, J.

        {¶1}     Defendant-appellant, James O. Olp, appeals his consecutive sentences

for OVI convictions in the Ashtabula County Court of Common Pleas. The issue to be

determined by this court is whether sufficient findings were made to order consecutive

sentences when the trial court expressed concern about the defendant’s lengthy history

of OVIs and that he may “kill an innocent person,” without using the exact statutory
language found in R.C. 2929.14(C)(4)(c).        For the following reasons, we affirm the

judgment of the trial court but remand for the issuance of a nunc pro tunc entry.

         {¶2}   On February 20, 2014, in Ashtabula Case No. 2014 CR 068, Olp was

indicted by the Ashtabula County Grand Jury for Operating a Vehicle While Under the

Influence (Count One), a felony of the third degree, in violation of R.C. 4511.19(A)(2)(b)

and (G)(1)(e), with a specification of five prior OVI convictions in the past 20 years; and

Operating a Vehicle While Under the Influence (Count Two), a felony of the third

degree, in violation of R.C. 4511.19(A)(1)(a) and (G)(1)(e), with the same specification.

This indictment was for offenses committed on July 26, 2013.

         {¶3}   On the same date, in Ashtabula Case No. 2014 CR 069, Olp was indicted

by the Ashtabula County Grand Jury for the same charges, arising from separate

conduct that occurred on August 17, 2013. The two cases proceeded separately, with

different judges.

         {¶4}   A Written Plea of Guilty was filed on October 6, 2014, in Case No. 2014

CR 069, in which Olp pled guilty to Count One.         The State agreed to dismiss the

specification on Count One and the entirety of Count Two. This plea was accepted by

the court and documented in an October 7, 2014 Judgment Entry.

         {¶5}   In Case No. 2014 CR 068, a Written Plea of Guilty was filed on April 8,

2015, in which Olp agreed to plead guilty to Count Two and the accompanying

specification, and the State agreed to dismiss Count One and the specification. The

entry and acceptance of the guilty plea was documented in an April 8, 2015 Judgment

Entry.




                                            2
      {¶6}   A sentencing hearing was held on Case No. 2014 CR 069 on June 12,

2015. At that hearing, the prosecutor recommended that Olp be ordered to serve the

minimum 120 day sentence. The court noted Olp’s extensive criminal record, including

past OVIs and ordered him to serve the 120 days and a three year term of

incarceration. The court filed a Judgment Entry of Sentence on June 17, 2015, which

ordered him to serve the terms “consecutively.”

      {¶7}   A sentencing hearing was also held in Case No. 2014 CR 068 on June 12,

2015. During that hearing, the court outlined Olp’s multiple prior OVIs, noting that he

committed the OVI offenses that are the subject of this appeal within 22 days of each

other and another felony OVI in Geauga while awaiting sentencing. The court imposed

a lifetime license suspension, and consecutive sentences of two years for the OVI

offense and four years for the specification.     This six-year term was ordered to be

consecutive to the sentence in 2014 CR 069. The court expressed concern that it was

afraid “when you get out you’re going to drink again and you’re going to go kill some

innocent person because you won’t stop.”

      {¶8}   A Judgment Entry of Sentence was filed on June 12, 2015, stating the

aforementioned prison term. It included these findings that were also made at the

hearing: “Consecutive terms should be imposed because it is necessary to protect the

public and punish the defendant. Consecutive sentences are not disproportionate to the

conduct of the defendant and to the danger he poses to the public.”

      {¶9}   Olp timely appeals and raises the following assignment of error:

      {¶10} “The trial court erred by ordering appellant to serve a consecutive

sentence without making the appropriate findings required by R.C. 2929.14 and HB 86.”




                                           3
       {¶11} “The court hearing an appeal [of a felony sentence] shall review the

record, including the findings underlying the sentence or modification given by the

sentencing court.” R.C. 2953.08(G)(2). “The appellate court may increase, reduce, or

otherwise modify a sentence that is appealed under this section or may vacate the

sentence and remand the matter to the sentencing court for resentencing * * * if it

clearly and convincingly finds * * * [t]hat the record does not support the sentencing

court's findings under division * * * (C)(4) of section 2929.14, or * * * [t]hat the sentence

is otherwise contrary to law.” R.C. 2953.08(G)(2)(a) and (b).

       {¶12} Pursuant to R.C. 2929.14(C)(4), separate prison terms for multiple

offenses may be ordered to be served consecutively if the court finds it “necessary to

protect the public from future crime or to punish the offender and that consecutive

sentences are not disproportionate to the seriousness of the offender’s conduct and to

the danger the offender poses to the public,” and if the court also finds any of the factors

in R.C. 2929.14(C)(4)(a)-(c) are present. The pertinent factor in this case is whether

“[t]he offender’s history of criminal conduct demonstrates that consecutive sentences

are necessary to protect the public from future crime by the offender.”                 R.C.

2929.14(C)(4)(c).

       {¶13} “In order to impose consecutive terms of imprisonment, a trial court is

required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing

hearing and incorporate its findings into its sentencing entry.” State v. Bonnell, 140

Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 37. Otherwise, the sentence is

contrary to law. Id.




                                             4
      {¶14} Olp argues that the trial court erred in Case No. 14 CR 068 when it

ordered that his four-year sentence be served consecutively with the two-year sentence

for a total term of six years and also when it ordered that the six-year term be served

consecutively with the sentence in Case No. 14 CR 069.             This is based on the

contention that not all necessary consecutive sentencing findings were made.

      {¶15} As an initial matter, there is no dispute that the court made the findings in

R.C. 2929.14(C)(4), relating to protecting the public, punishing Olp, and whether the

sentence was disproportionate. It stated these findings at the sentencing hearing and in

the Judgment Entry of Sentence.          The issue, then, is whether the court made the

necessary finding under (C)(4)(a)-(c).

      {¶16} As noted above, the relevant required finding in this case is that Olp’s

“history of criminal conduct demonstrates that consecutive sentences are necessary to

protect the public from future crime” committed by him. R.C. 2929.14(C)(4)(c).

      {¶17} It is clear from a review of the record that the trial court did not make a

finding specifically stating the foregoing language.          The sentencing transcript

demonstrates that the court did express a clear understanding of Olp’s extensive record

of OVIs. The court described the dates and locations of the prior OVIs, stating that

Olp’s record was “somewhat impressive.” It also noted that he was arrested for the two

OVIs that are the subject of this appeal within a 22 day period. Significantly, right after

ordering the consecutive sentences, the court stated: “Mr. Olp, I can tell you you are a

defendant that scares the heck out of Judges, because we’re afraid that when you get

out you’re going to drink again and you’re going to kill some innocent person because

you won’t stop.” This shows that the court, although not explicitly stating the words




                                              5
contained in the statute, considered Olp’s repeated criminal conduct and the harm it

could cause to the public. The Supreme Court of Ohio has held that a “word-for-word

recitation” of the language of the sentencing statutes is not required. Bonnell, 140 Ohio

St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, at ¶ 29. “[A]s long as the reviewing court

can discern that the trial court engaged in the correct analysis and can determine that

the record contains evidence to support the findings, consecutive sentences should be

upheld.” Id.

      {¶18} Courts have reached similar conclusions when the trial court made

statements demonstrating the relevant factor had been considered, even if not stated in

the exact terms in the statute. In Bonnell, the Ohio Supreme Court, after reviewing the

trial court’s statements during the sentencing hearing, which included a reference to

Bonnell’s “atrocious” criminal record, concluded “that the court found that Bonnell’s

‘atrocious’ record related to a history of criminal conduct that demonstrated the need for

consecutive sentences to protect the public from future crime.”    Id. at ¶ 33. This was

the case even though the trial court did not make this specific statement. See also

State v. Schmiege, 11th Dist. Lake No. 2015-L-020, 2015-Ohio-4029, ¶ 12 (where the

court did not expressly find that the appellant’s crimes were part of a course of conduct,

pursuant to R.C. 2929.14(C)(4)(b), repeated references to the crimes committed were

sufficient to meet the statutory mandate).

      {¶19} While the trial court did make adequate findings at the sentencing hearing,

it failed to comply with the requirement to include those in the Judgment Entry of

Sentence. Under these circumstances, it is appropriate to remand this matter to the trial

court for the issuance of a nunc pro tunc entry. As this court has explained, where the




                                             6
trial court “made the necessary findings at the sentencing hearing that were supported

by the record[,] * * * [t]he omission * * * [is] merely clerical and, as a result, [is] capable

of correction through a nunc pro tunc entry,” rather than a new sentencing hearing.

State v. Moore, 11th Dist. Geauga No. 2014-G-3195, 2014-Ohio-5183, ¶ 19.                     A

sentencing court’s “inadvertent failure to incorporate the statutory findings in the

sentencing entry after properly making those findings at the sentencing hearing does

not render the sentence contrary to law[.]” Bonnell at ¶ 30. Also State v. Hargrove,

10th Dist. Franklin No. 15AP-102, 2015-Ohio-3125, ¶ 25-26 (affirming but remanding for

the trial court to include consecutive sentencing findings made at the hearing into a

nunc pro tunc entry); see State v. Purtilo, 11th Dist. Lake No. 2015-L-003, 2015-Ohio-

2985, ¶ 18.

       {¶20} Olp cites various Eighth District cases in support of his position. State v.

Littlejohn, 8th Dist. Cuyahoga No. 101491, 2014-Ohio-5343, and State v. Matthews, 8th

Dist. Cuyahoga No. 97916, 2012-Ohio-5174, are distinguishable. In those cases, the

court found that, based on the record, not all required consecutive sentencing findings

were made. There is nothing to indicate that the record in those cases was similar to

the present case, where adequate findings were made to conclude that the court

considered the necessary sentencing factors.

       {¶21} State v. Blackburn, 8th Dist. Cuyahoga Nos. 97811 and 97812, 2012-

Ohio-4590, and State v. Lebron, 8th Dist. Cuyahoga No. 97773, 2012-Ohio-4156, also

cited by Olp, actually support this court’s holding. In both cases, the Eighth District

found that a discussion of the defendant’s criminal history, “could equate to making * * *

the finding[]” that the offender’s history of criminal conduct demonstrates that




                                              7
consecutive sentences are necessary to protect the public from future crime. Reversal

was warranted in the cases only due to the failure to consider the proportionality factor,

not at issue here. Lebron at ¶ 15; Blackburn at ¶ 36.

      {¶22} Finally, although the State contends that the foregoing sentence was

proper, it argues that statutory findings under R.C. 2929.14(C)(4) were not made in

2014 CR 069 and thus, that part of the sentence should be reversed and remanded.

Although Olp did file a Notice of Appeal on 2014 CR 069, he does not directly challenge

that sentence. Instead, he takes issue with the consecutive two and four year terms in

14 CR 068, as well as the determination in that case that the six-year total sentence

should be served consecutively with the one imposed in 14 CR 069. Regardless, R.C.

2929.14(C)(4), applies when “multiple prison terms are imposed on an offender for

convictions of multiple offenses.” In 14 CR 069, the court sentenced Olp on only one

offense, the OVI, with no specification. Olp was ordered to serve 120 mandatory days

plus an additional three years on that same offense, as permitted by R.C.

4511.19(G)(1)(e)(ii) (“The court may impose a prison term in addition to the mandatory

prison term” provided that “[t]he cumulative total of a one hundred twenty-day

mandatory prison term and the additional prison term for the offense shall not exceed

five years”). Thus, there are no grounds to resentence Olp in Case No. 2014 CR 069.

      {¶23} Based on the foregoing, we remand this matter for the limited purpose of

the trial court in Case No. 2014 CR 068 issuing a nunc pro tunc entry incorporating the

pertinent findings from the sentencing hearing, as discussed above.

      {¶24} The sole assignment of error is without merit.




                                            8
      {¶25} For the foregoing reasons, Olp’s sentence in Case No. 2014 CR 069 is

affirmed.   Olp’s sentence in Case No. 2014 CR 068 is affirmed but the matter is

remanded for the issuance of a nunc pro tunc entry to correct the court’s clerical error,

consistent with this opinion. Costs to be taxed against appellant.



TIMOTHY P. CANNON, J.,

THOMAS R. WRIGHT, J.,

concur.




                                            9